DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “device data receiver configured to receive data”, “policy selector configured to select a policy”, and “policy data communicator configured to communicate data” in claim 11; “policy data receiver configured to receive data” and “access allowability determiner configured to determine” in claim 17; “compliance data communicator configured to communicate data” in claim 18; and “compliance data communicator configured to communicate data” in claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,272,443.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of that instant application.  Claims 1-20 of the instant application are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/585,183
1. A computer implemented method of distributed wireless communications access security, the method comprising steps a computer processor of a server computer is programmed to perform, the steps comprising: receiving data characterizing a device; selecting a policy among a plurality of predefined policies according to the received data characterizing the device, for the device, the selected policy defining a criterion for determining which wireless access points are allowable; and communicating data defining the selected policy to the device, for the device to use for determining whether access to an active wireless access point is allowable.  
2. The method of claim 1, further comprising receiving data on compliance of the device with the policy selected for the device from the device.  
3. The method of claim 1, further comprising receiving data on a deviation of the device from the policy selected for the device from the device.  
4. The method of claim 1, further comprising receiving data on compliance of the device with the policy selected for the device from the device, and prompting an update of the policy deviated from based on the compliance.  
5. The method of claim 1, further comprising receiving data on a deviation of the device from the policy selected for the device from the device, and prompting an update of the policy deviated from based on the deviation.  
6. The method of claim 1, further comprising receiving data on a deviation of the device from the policy selected for the device from the device, and restricting access of a user of the device to at least one computing resource based on the deviation.  
7. The method of claim 1, further comprising preliminary steps of defining the policies and storing the defined policies in a database.  
8. The method of claim 1, further comprising preliminary steps of defining the policies, resolving conflicts among the defined policies, and storing the conflict-resolved policies in a database.  
9. The method of claim 1, wherein the selected policy pertains to a protocol used by a wireless access point.  
10. The method of claim 1, wherein the selected policy is defined so as to be applied in way that changes upon a change in stage of communication of the device with a wireless access point.  
11. Apparatus for distributed wireless communications access security, the apparatus comprising: a computer processor of a server computer; a device data receiver, implemented on the computer processor, configured to receive data characterizing a device; a policy selector, in communication with the device data receiver, configured to select a policy among a plurality of predefined policies according to the received data characterizing the device, for the device, the selected policy defining a criterion for determining which access points are allowable; and a policy data communicator, in communication with the policy selector, configured to communicate data defining the selected policy to the device, for the device to use for determining whether access to an active wireless access point is allowable.  
12. A non-transitory computer readable medium storing computer processor executable instructions for performing steps of distributed wireless communications access security, the steps comprising: receiving data characterizing a device; selecting a policy among a plurality of predefined policies according to the received data characterizing the device, for the device, the selected policy defining a criterion for determining which access points are allowable; and communicating data defining the selected policy to the device, for the device to use for determining whether access to an active wireless access point is allowable.  
13. A computer implemented method of distributed wireless communications access security, the method comprising steps a computer processor of a device is programmed to perform, the steps comprising: receiving data defining a policy selected by a server computer for the device among a plurality of predefined policies according to data characterizing the device, the selected policy defining a criterion for determining which wireless access points are allowable; determining whether access to an active wireless access point is allowable, using the received data defining the policy selected for the device.  
14. The method of claim 13, further comprising a step of communicating data on compliance of the device with the policy selected for the device to the server computer.  
15. The method of claim 13, further comprising a step of communicating data on a deviation of the device from the policy selected for the device to the server computer.  
16. The method of claim 13, further comprising a step of restricting the access according to said determining.  
17. Apparatus for distributed wireless communications access security, the apparatus comprising: a computer processor of a device; a policy data receiver, implemented on the computer processor, configured to receive data defining a policy selected by a server computer for the device among a plurality of predefined policies according to data characterizing the device, the selected policy defining a criterion for determining which wireless access points are allowable; and an access allowability determiner, in communication with said policy data receiver, configured to determine whether access to an active wireless access point is allowable, using the received data defining the policy selected for the device.  
18. The apparatus of claim 17, further comprising a compliance data communicator, configured to communicate data on compliance of the device with the policy selected for the device to the server computer.  
19. The apparatus of claim 17, further comprising a compliance data communicator, configured to communicate data on a deviation of the device from the policy selected for the device to the server computer.  
20. A non-transitory computer readable medium storing computer processor executable instructions for performing steps of distributed wireless communications access security on a device, the steps comprising: receiving data defining a policy selected by a server computer for the device among a plurality of predefined policies according to data characterizing the device, the selected policy defining a criterion for determining which access points are allowable; and determining whether access to an active wireless access point is allowable, using the received data defining the policy selected for the device.

U.S. Patent 11,272,443
1. A computer implemented method of distributed wireless communications access security, the method comprising steps a computer processor of a server computer is programmed to perform, the steps comprising:
receiving data characterizing a device;
selecting a policy from a database of policies according to the received data characterizing the device, for the device, the policy defining a criterion for determining which wireless access points are allowable; and
communicating data defining the selected policy to the device, for the device to use for determining whether access to an active wireless access point is allowable.
2. The method of claim 1, further comprising receiving data on compliance of the device with the policy selected for the device from the device.
3. The method of claim 1, further comprising receiving data on a deviation of the device from the policy selected for the device from the device.
4. The method of claim 1, further comprising receiving data on compliance of the device with the policy selected for the device from the device, and prompting an update of the policy deviated from based on the compliance.
5. The method of claim 1, further comprising receiving data on a deviation of the device from the policy selected for the device from the device, and prompting an update of the policy deviated from based on the deviation.
6. The method of claim 1, further comprising receiving data on a deviation of the device from the policy selected for the device from the device, and restricting access of a user of the device to at least one computing resource based on the deviation.
7. The method of claim 1, further comprising preliminary steps of defining the policies and storing the defined policies in the database.
8. The method of claim 1, further comprising preliminary steps of defining the policies, resolving conflicts among the defined policies, and storing the conflict-resolved policies in the database.
9. The method of claim 1, wherein the selected policy pertains to a protocol used by a wireless access point.
10. The method of claim 1, wherein the selected policy is defined so as to be applied according to a stage of communication with a wireless access point.
11. Apparatus for distributed wireless communications access security, the apparatus comprising:
a computer processor of a server computer;
a device data receiver, implemented on the computer processor, configured to receive data characterizing a device;
a policy selector, in communication with the device data receiver, configured to select a policy from a database of policies according to the received data characterizing the device, for the device, the policy defining a criterion for determining which access points are allowable; and
a policy data communicator, in communication with the policy selector, configured to communicate data defining the selected policy to the device, for the device to use for determining whether access to an active wireless access point is allowable.
12. The apparatus of claim 11, further comprising a compliance data receiver, configured to receive data on compliance of the device with the policy selected for the device from the device.
13. The apparatus of claim 11, further comprising a compliance data receiver, configured to receive data on a deviation of the device from the policy selected for the device from the device.
14. A non-transitory computer readable medium storing computer processor executable instructions for performing steps of distributed wireless communications access security, the steps comprising:
receiving data characterizing a device;
selecting a policy from a database of policies according to the received data characterizing the device, for the device, the policy defining a criterion for determining which access points are allowable; and
communicating data defining the selected policy to the device, for the device to use for determining whether access to an active wireless access point is allowable.
15. A computer implemented method of distributed wireless communications access security, the method comprising steps a computer processor of a device is programmed to perform, the steps comprising:
receiving data defining a policy selected by a server computer for the device from a database of policies according to data characterizing the device, the policy defining a criterion for determining which wireless access points are allowable; and
determining whether access to an active wireless access point is allowable, using the received data defining the policy selected for the device.
16. The method of claim 15, further comprising a step of communicating data on compliance of the device with the policy selected for the device to the server computer.
17. The method of claim 15, further comprising a step of communicating data on a deviation of the device from the policy selected for the device to the server computer.
18. Apparatus for distributed wireless communications access security, the apparatus comprising:
a computer processor of a device;
a policy data receiver, implemented on the computer processor, configured to receive data defining a policy selected by a server computer for the device from a database of policies according to data characterizing the device, the policy defining a criterion for determining which wireless access points are allowable; and
an access allowability determiner, in communication with said policy data receiver, configured to determine whether access to an active wireless access point is allowable, using the received data defining the policy selected for the device.
19. The apparatus of claim 18, further comprising a compliance data communicator, configured to communicate data on compliance of the device with the policy selected for the device to the server computer.
20. The apparatus of claim 18, further comprising a compliance data communicator, configured to communicate data on a deviation of the device from the policy selected for the device to the server computer.
21. A non-transitory computer readable medium storing computer processor executable instructions for performing steps of distributed wireless communications access security on a device, the steps comprising:
receiving data defining a policy selected by a server computer for the device from a database of policies according to data characterizing the device, the policy defining a criterion for determining which access points are allowable; and
determining whether access to an active wireless access point is allowable, using the received data defining the policy selected for the device.


Allowable Subject Matter
Claims 1-20 are allowed, however the claims are rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
Whelan et al, US 2004/0198220 is relied upon for disclosing of a preferred association list to determine if any access points are listed, and if so, initiates an association with them in the sub-network, see paragraph 0032.  
As per claim 1, it was not found to be taught in the prior art at least for selecting a policy among a plurality of predefined policies according to a received data characterizing the device, for the device, the selected policy defining a criterion for determining which wireless access points are allowable; and communicating data defining the selected policy to the device, for the device to use for determining whether access to an active wireless access point is allowable.
Independent claims 11, 14, 15, 18, and 21 are similar in scope to independent claim 1, and are allowable for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stammers et al, US 2021/0051069 is relied upon for disclosing of a segmentation policy for assigning devices and access points to policy groups, see paragraph 0043.
Swami et al, WO 2019/050166 A1 is relied upon for disclosing of establishing communications with a wireless access point (WAP) based upon the current state of a device.  The device receives a WAP policy from policy providers and selects the WAP based upon the current state of the device, see paragraph 129 on page 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431